Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              June 21, 2017

The Court of Appeals hereby passes the following order:

A17E0059.   SUNBELT RENTALS,                          INC.        v.     ALL-SOUTH
    SUBCONTRACTORS, INC.

      Emergency Motion for Order Staying Class Certification Hearing is herein
DENIED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      06/21/2017
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.